Name: Council Regulation (EEC) No 1191/90 of 7 May 1990 fixing, for the 1990/91 marketing year, the monthly increases in the activating threshold price, the guide price and the minimum price for peas and field beans
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 No L 119 / 40 Official Journal of the European Communities 11 . 5 . 90 COUNCIL REGULATION (EEC) No 1191 / 90 of 7 May 1990 fixing, for the 1990 / 91 marketing year, the monthly increases in the activating threshold price, the guide price and the minimum price for peas and field beans HAS ADOPTED THIS REGULATION:THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 1431 / 82 of 18 May 1982 laying down special measures for peas , field beans and sweet lupins ('), as last amended by Regulation (EEC) No 1104 / 88 ( 2 ), and in particular Article 2a thereof, Having regard to the proposal from the Commission ( 3 ), Whereas , under Article 2a of Regulation (EEC) No 1431 / 82 , the amounts by which the activating threshold price, the guide price and the minimum price for peas and field beans respectively are increased each month as from the beginning of the third month of the marketing year should be fixed and the number ofmonths during which these increases are applied should be determined for the 1990 / 91 marketing year ; Whereas these increases , equal for each of the months , must be fixed bearing in mind the average storage costs and the level of interest rates recorded in the Community ; whereas the average storage costs should be established on the basis of the cost of warehousing in appropriate premises and the handling costs necessary for proper preservation ; whereas interest may be calculated on the basis of the rate considered as normal for the regions of production , Article 1 1 . For the 1990/ 91 marketing year , the amount of the monthly increases in the guide price and the minimum price for peas and field beans shall be fixed at ECU 0,158 per 100 kilograms . 2 . The increases referred to in paragraph 1 shall be applied in accordance with the table in the Annex hereto . Article 2 1 . For the 1990 / 91 marketing year , the amount of the monthly increases in the activating threshold price for peas and field beans shall be fixed at ECU 0,35 per 100 kilograms . 2 . The increases referred to in paragraph 1 shall be applied in accordance with the table in the Annex hereto . Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 May 1990 . For the Council The President G. COLLINS 0 ) OJ No L 162 , 12 . 6 . 1982 , p. 28 . ( 2 ) OJ No L 110 , 29 . 4 . 1988 , p. 16 . ( 3 ) OJ No C 49 , 28 . 2 . 1990 , p. 43 . No L 119 /4111 . 5 . 90 Official Journal of the European Communities ANNEX (ECU/100 kg) Month July 1990 August 1990 September 1990 October 1990 November 1990 December 1990 January 1991 February 1991 March 1991 April 1991 May 1991 June 1991 Monthly increase applicable to the target price and the minimum price 0 0 0,158 0,316 0,474 0,632 0,790 0,948 1,106 1,264 1,264 1,264 Monthly increase applicable to the activating threshold price 0 0 0,350 0,700 1,050 1,400 1,750 2,100 2,450 2,800 2,800 2,800